                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MONTLAKE COMMUNITY CLUB, et al.,                     CASE NO. C17-1780-JCC
10                           Plaintiffs,                   MINUTE ORDER
11            v.

12    DANIEL L. MATHIS, et al.,

13                           Defendants.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulation to reset the noting date on
18   Plaintiffs’ motion for voluntary dismissal pursuant to Federal Rule of Civil Procedure 41 (Dkt.
19   No. 68). Finding good cause, the Court ADOPTS the parties’ stipulation. The Clerk is
20   DIRECTED to re-note Plaintiffs’ motion for voluntary dismissal (Dkt. No. 64) to August 2,
21   2019.
22           DATED this 24th day of July 2019.
23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C17-1780-JCC
     PAGE - 1
